      Case 4:20-cv-08733-YGR Document 61 Filed 08/04/21 Page 1 of 3




1    PAUL, WEISS, RIFKIND, WHARTON &
       GARRISON LLP
2    Karen L. Dunn (pro hac vice)
     2001 K Street NW
3    Washington, DC 20006
     Telephone:    (202) 223-7308
4    Facsimile:    (202) 379-4217
     Email:        kdunn@paulweiss.com
5
     Counsel for Defendants
6    Apple Inc.
7

8                                UNITED STATES DISTRICT COURT

9                               NORTHERN DISTRICT OF CALIFORNIA

10   SAURIKIT, LLC,                                Case No. 4:20-cv-08733-YGR

11                 Plaintiff,                      NOTICE OF WITHDRAWAL OF
                                                   KAREN L. DUNN AS COUNSEL FOR
12         v.                                      APPLE INC. AND [PROPOSED]
                                                   ORDER
13   APPLE INC.,
                                                   The Honorable Yvonne Gonzalez Rogers
14                 Defendant.

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                          NOTICE OF WITHDRAWAL OF KAREN DUNN AS
                                                              COUNSEL FOR APPLE INC. AND [PROPOSED]
                                                                       ORDER, Case No. 4:20-cv-08733-YGR
                                             -1-
     Doc#: US1:14891992v1
       Case 4:20-cv-08733-YGR Document 61 Filed 08/04/21 Page 2 of 3




1    TO THIS COURT, TO ALL PARTIES, AND TO THEIR ATTORNEYS OF RECORD:
2            PLEASE TAKE NOTICE that the undersigned, Karen L. Dunn (admitted pro hac vice),

3    and the law firm of Paul, Weiss, Rifkind, Wharton & Garrison LLP, hereby withdraw as counsel of

4    record for Apple, Inc. in the above-captioned litigation. Accordingly, it is requested that the Court

5    remove Ms. Dunn and Paul, Weiss, Rifkind, Wharton & Garrison LLP from all applicable service

6    lists, including Notice of Electronic Filing. All other counsel of record for Defendants Apple Inc.

7    remain unchanged, and the withdrawal of Ms. Dunn and Paul, Weiss, Rifkind, Wharton & Garrison

8    LLP will not cause any prejudice or delay in this litigation.

9

10

11    Dated: August 4, 2021                               Respectfully submitted,

12                                                        PAUL, WEISS, RIFKIND, WHARTON &
                                                          GARRISON LLP
13
                                                          /s/ Karen L. Dunn
14                                                        Karen L. Dunn (pro hac vice)
                                                          2001 K Street NW
15                                                        Washington, DC 20006
                                                          Telephone: (202) 223-7308
16                                                        Facsimile: (202) 379-4217
                                                          Email:        kdunn@paulweiss.com
17

18                                                        Counsel for Defendants
                                                          APPLE INC.
19
      IT IS SO ORDERED
20

21    DATED:                                              Honorable Yvonne Gonzalez Rogers
                                                          United States District Judge
22

23

24

25

26

27
                                                                         NOTICE OF WITHDRAWAL OF KAREN DUNN AS
28                                                                         COUNSEL FOR APPLE INC. AND [PROPOSED]
                                                                                    ORDER, Case No. 4:20-cv-08733-YGR

                                                       -2-
     Doc#: US1:14891992v1
       Case 4:20-cv-08733-YGR Document 61 Filed 08/04/21 Page 3 of 3




1

2                                    CERTIFICATE OF SERVICE

3            I hereby certify that, on August 4, 20201, this document was filed with the Clerk of the

4    Court using CM/ECF, which will send notification of such filing to the attorneys of record in this

5    case.
                                                  By: /s/ Karen L. Dunn
6                                                                   Karen L. Dunn
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                      NOTICE OF WITHDRAWAL OF KAREN DUNN AS
28                                                                      COUNSEL FOR APPLE INC. AND [PROPOSED]
                                                                                 ORDER, Case No. 4:20-cv-08733-YGR

                                                    -3-
     Doc#: US1:14891992v1
